Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00370-CV

                                    AUTO SPIN USA, LP,
                                        Appellant

                                               v.

    Hooman NISSANI, Individually, Hooman Automotive Group, and Nissani Bros. Nissan,
                                      Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23348
                          Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order that appellees recover from appellant the costs they incurred related to this
appeal.

       SIGNED April 29, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice